DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 3/04/2022.
Applicant’s election without traverse of Group II claims 27-32 and the species of the combination of GFRA2, IP6K3, DCT and TNC in the reply filed on 7/27/2021 is acknowledged.
Claims 27-32 are pending. Claims 1-26 and 33 have been cancelled. 
The rejections for claims 27-32 and the species of the combination of GFRA2, IP6K3, DCT and TNC are maintained with response to arguetmsn following.
This action is FINAL.
Improper Markush
Claims 27-32 are rejected under the judicially approved ''improper Markush grouping'' doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).   												  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an ''improper Markush grouping'' if: (1) the species of the Markush group do not share a ''single structural similarity,'' or (2) the species do not share a common use.  Members of a Markush group share a ''single structural similarity'' when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when 
Here each species is considered to be each gene or specific combination of genes that expression is associated treatment.  The recited alternative species in the groups set forth here do not share a single structural similarity, as each structure is comprising of different nucleotide positions.  Each gene represents a position that could be detected is itself located in a separate region of the genome and has its own structure.  The genes are not structurally the same when you consider the sequence required to identify one particular oligonucleotide structure relative to another oligonucleotide structure.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to a common activity of describing treatment.  				
Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following. The reply asserts that the structure similarity is broader than direct molecular similarity but can include other kinds of similarity (p. 5).  The reply asserts the grouping is based upon the location of the gene in the minimal residual disease cancer cells and that each class of gene have specific art recognized classification (p. 6).

Although the reply asserts that the biomarkers have a common single structural similarity because of being part of particular subtype, it is noted that the claims are drawn to and/or between the recitation of the genes. As such the combinations of the signatures of A-D do not share the same subtype as each combination of genes can have different signatures (e.g. A-D or A and B or A for example).  Furthermore the structure of being genes in a minimal residual disease cancer cell  is not essential to the common activity of treatment with particular treatments.  It is not clear from the  “very nature” of the genes that these grouping would possess this common use.  Not all genes in the cancer cells possess the correlation to these specific treatments and therefore it is not clear that each of these specific oligonucleotides/polynucleotides would have by their very nature this common use.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claims 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to determining increased expression in minimal residual disease phase cancer cells in the elected genes and treatment with any of the treatments listed in claim 27. The claims therefore encompass any of these genes in any species and the functional treatment of any of the listed treatments based upon the increased expression of any of the elected genes.  	
Therefore the claims encompass an extremely large genus of any species; however, the instant specification does not provide guidance as to the critical structures needed to determine which of these species would functionally treat.  Further the claims are drawn to specific genes and then treating with a list of specific treatments.  However, the specification has not described the elected genes in such a way that it’s clear that increased expression of any of the elected genes would provide that the subject should be treated with a particular treatment.  For example the elected gene of GFRA2 is not described as having an effect on XR antagonist PDX treatment but rather with PDX expression (p. 17).  
 	The specification provides an example of particular genes with increased 
The art does not provide the critical structural elements for the asserted functionality.   In particular Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.  As such Enard et al. teaches that merely being a biomarker in one species would not be sufficient to provide support for the structure in other species.  
st column 1st paragraph).  In the instant case the specifically elected increased expression of each elected gene has not been shown to be functionally associated with any the treatments.  For example the elected GFRA2 has not been described as being functionally associated with a RXRG antagonist combined with a FAK inhibitor.
Further, the art does not describe the critical structure needed by a species to be able to identify a patient as having functionally treat.  Accordingly, the specification has not provided the critical elements needed in the structure to predictive functionally.  Therefore the specification lacks written description of any subject representative of the broadly claimed genus.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   As such, one of skill in the art would not recognize that applicant was in possession of the increased genes elected in any species and treatment with any of the treatments listed in the claims encompassed by the broadly claimed .
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following. 
	The reply asserts that the application provides subpopulations of tumor cells and that each set of biomarkers comprise genes whose expression is increased specifically in a subpopulation (p. 6-7).  The reply asserts that the only way to know which residual disease tumor cell subpopulations is present is to analysis at least 1 gene of each of the gene expression signatures A to D (p. 7).  The reply provides a summary of the different expressions for each subpopulation (p. 7-9).	
	These arguments have been reviewed but have not been found persuasive. 
	The arguments appear to be directed to a requirement that each gene in signatures A-D must be detected, however, the claims are broader based upon the recitation of and/or and therefore do not require an analysis of signatures A-D.  Furthermore, the specification has not described any of the elected genes with a particular treatment.  The specification provides examples of increased expression however, the specification has not provided that these expressions are functionally the same across species and for each of the treatments listed for any particular species.  The reply has not addressed the issues with regard to different species nor the breadth of the claims with regard to any of the combinations of gene(s) and any of the listed treatments for each individual subpopulations.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE D SALMON/Primary Examiner, Art Unit 1634